435 F.2d 1293
Elbert Earl WILLIAMS, Appellant,v.Louis S. NELSON, Warden, Appellee.
No. 25550.
United States Court of Appeals, Ninth Circuit.
January 4, 1971.

Elbert Earl Williams, in pro. per.
Thomas C. Lynch, Atty. Gen., Albert W. Harris, Jr., Asst. Atty. Gen., Derald E. Granberg, Deputy Atty. Gen., San Francisco, Cal., for appellee.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
The order of the district court denying habeas corpus relief is affirmed.


2
At the petitioner's first state trial, a witness testified against him and apparently was competently and thoroughly cross examined. At his second state trial, the same witness claimed and received the protection of the Fifth Amendment when she refused to testify. So the state put in the record her testimony at the first trial.


3
Under the circumstances here, the right of confrontation at the first trial was sufficient. See United States v. Mobley, 5 Cir., 421 F.2d 345, and Jones v. California, 9 Cir., 364 F.2d 522.


4
Other points, which we do not list, we find without merit.